Citation Nr: 9910550	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel





INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1994 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
dental trauma. 

In March 1997, the Board remanded the veteran's claim for the 
scheduling of a hearing before a Member of the Board at the 
RO.  Again in May 1998, the Board remanded the veteran's 
claim for the scheduling of a hearing before a Traveling 
Member of the Board.  The veteran canceled a hearing before a 
Member of the Board via a videoconference previously 
scheduled for May 1998, and instead elected to present 
testimony before a hearing officer at the RO in August 1998.


FINDING OF FACT

The claim for entitlement to service connection for dental 
trauma is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for dental 
trauma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records in December 1969 
indicated treatment for a nosebleed and a one-centimeter 
laceration in the center of the upper lip, which was sutured.  
The veteran's separation medical examination in August 1971, 
teeth numbered 1 and 32 on the right side and 16 and 17 on 
the left side were missing.  On a report of medical history, 
completed on the same day, the veteran reported no history of 
severe tooth or gum trouble.  

In February 1993, the veteran filed a claim for service 
connection for a blow to the jaw and loss of a front tooth 
while in Vietnam in July 1970.  The veteran filed a second 
claim for VA benefits for service connection for dental 
trauma in August 1993.  

By rating decision in November 1993, the RO granted service 
connection for residuals of a laceration of the upper lip 
claimed as a frontal jaw injury, with a noncompensable 
evaluation.  By dental rating decision in April 1994, the RO 
found no dental trauma.  

In his notice of disagreement, received in October 1994, the 
veteran stated that he was kicked in the mouth in December 
1969 at Fort Knox and was treated for a "busted mouth" with 
a loose tooth.  The veteran reported that he had the tooth 
removed in 1986, but the root was cracked and decaying.  

A VA treatment record, dated in November 1995 indicated that 
the veteran complained of a toothache in the left upper jaw 
of one-week duration.  The examiner noted mild facial 
swelling and teeth in poor repair with plaque and rotting.  
The examiner indicated diagnoses of gingivitis and poor 
dental hygiene.  The teeth, numbered 14 & 16, were found to 
be infected and non-restorable and were extracted.  



In March 1997, the Board remanded the veteran's claim for 
scheduling of a hearing before a Member of the Board at the 
RO.  Again in May 1998, the Board remanded the veteran's 
claim for scheduling of a hearing before a Traveling Member 
of the Board.  In May 1998, the veteran indicated that he 
would attend a videoconference hearing in lieu of appearance 
before a Traveling Member of the Board.  In July 1998, the 
veteran withdrew his request for a Travel Board hearing and 
requested a hearing before an RO hearing officer.  

At a hearing before an RO hearing officer in August 1998, the 
veteran testified that he was injured in December 1969 while 
stationed at Fort Knox.  He stated that another service 
member became belligerent and drunk in the barracks and 
kicked the veteran in the face, causing a split lip.  The 
veteran indicated that the company commander requested 
Article 15s for both individuals and pulled their leave, but 
rescinded the charges several days later.  Transcript, p. 2.  
The veteran indicated that he had no dental treatment at that 
time, but that he guessed the teeth started deteriorating and 
the root was cracked due to this incident.  Transcript, p. 3.  

The veteran testified that, while stationed in Vietnam, he 
was driving through the jungle and hit a tree stump and 
busted his lip on a metal bar.  He stated that there was a 
little numbness in the tooth, but no X-rays were taken.  
Transcript, pp. 3-4.  The veteran indicated that following 
service he was referred by VA to a private physician for 
dental cleaning and X-ray examination.  Transcript, p. 5.  
The veteran reported that the physician told him that there 
was a crack above the root, which would deteriorate.  The 
veteran did not wish to have extraction at that time.  
The tooth, on the front left side, was later removed in 1984.  
Transcript, p. 6.  The veteran testified that he suffered no 
injuries to the tooth following service.  Transcript, p. 7.  
The veteran indicated that he attempted to get these records 
of treatment, but was informed that records were only 
retained for 10 years.  Transcript, p. 7.  



The veteran's representative requested that the veteran's 
personnel records be obtained to verify the veteran's account 
of his injury as Article 15 proceedings may have been 
involved.  The veteran's representative also requested that 
an additional attempt be made to obtain further service 
medical records, specifically for the period that the veteran 
was in Vietnam.  Transcript, p. 2.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In the instant case, the veteran has presented evidence of a 
current disability.  The veteran testified that he had to 
have a tooth removed in 1984.  VA treatment records indicated 
tooth extraction in November 1995.  In addition, the 
veteran's service medical records showed that he was treated 
in December 1969 for a nosebleed and a laceration of the 
upper lip.  The veteran testified that this occurred as the 
result of another service member kicking him in the mouth.  
The veteran also reported a second injury to his face during 
service in Vietnam, but the service medical records contain 
no mention of treatment for such.  

Although the veteran argued that the record contained no 
service medical records for his service in Vietnam from March 
1970 to February 1971, the Board notes that the record does 
contain service medical records from that period.  In 
addition, the Board notes that although the veteran suffered 
an injury to his mouth in service, the service medical 
records do not contain any mention of any dental trauma, 
and the veteran reported no history of severe tooth trouble 
on the report of medical history at separation.  

However, there is no competent evidence of record of a nexus 
between the veteran's current tooth loss and any incident of 
service.  The VA treatment record in November 1995, prior to 
extraction of two of the veteran's teeth noted poor dental 
hygiene.  The examiner made no mention of trauma as the cause 
of the veteran's dental problems.  The veteran reported that 
he had a tooth removed in 1984 or 1986 which was cracked and 
decaying.  The veteran further indicated that attempts to 
obtain these treatment records were fruitless.  The Board 
notes that this alleged tooth extraction occurred 
approximately 15 years after the veteran was discharged from 
service.  Without evidence of a nexus between the veteran's 
current dental condition and any incident of service, 
including the trauma described by the veteran, his claim 
cannot be well grounded.  

Although the Board considered and denied the claimant's 
appeal on a ground different from that of the RO, which 
denied the claim on the merits, he has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
dental trauma.

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 79-80 (1995).  At the August 1998 hearing, the 
veteran reported dental treatment within 90 days of discharge 
from service.  However, he also stated that the records of 
such treatment were unavailable.  All available records 
identified by the veteran, including his service medical 
records and service personnel records have been requested and 
obtained.  Thus, VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
additional medical evidence that has not already been 
requested or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claim for service connection for dental trauma is not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for dental trauma, the 
appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

